





CITATION: Archdekin v. 2116548
      Ontario Incorporated, 2011 ONCA 68




DATE: 20110124



DOCKET: C52403



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., MacPherson and Blair JJ.A.



BETWEEN



Richard James Archdekin and Nancy Louise Archdekin



Applicants (Appellants in Appeal)



and



2116548 Ontario Incorporated and the Corporation of the
          Town of Wasaga Beach



Respondents (Respondents in Appeal)



Tom Halinski, for the appellants



Eric O. Gionet and Michael D. Stahr, for the respondents



Heard:  January 24, 2011



On appeal from the judgment of Justice Eberhard of the Superior
          Court of Justice dated June 18, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The trial judges findings on the issues of dedication and acceptance
    were supported by the evidence and are entitled to deference in this court.

[2]

We see no error in the manner the trial judge applied the law to these
    findings of fact.

[3]

The appeal is, therefore, dismissed.

[4]

The appellants shall pay the respondents costs fixed in the amount of
    $3,000 each, inclusive of disbursements and all applicable taxes.


